DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on August 16, 2021
Claims 1-7, 9-14, 17-22, 24-28, 30-35 are under examination.   

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
1-30 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,588,102. This is a statutory double patenting rejection.
As can be seen in the table below, the claims are identical.
Instant Claim
US Patent No 10,588,102
1.  A method of wireless communication, comprising: transmitting, by a first 
base station (BS), a first synchronization signal (SS) burst including one or 
more SS blocks in a first SS transmission period of a plurality of SS 
transmission periods, wherein the first SS transmission period is designated to 
the first BS, wherein a second SS transmission period of the plurality of SS 
transmission periods is designated to a second BS, and wherein the first SS 
transmission period and the second SS transmission period are different;  
transmitting, by the first BS to a user equipment (UE), a second signal 
requesting an SS measurement for a first SS block of the one or more SS blocks 

and the second BS;  and receiving, by the first BS from the UE, a first 
communication in synchronization with the first SS burst, the first 
communication indicating the SS measurement for the first SS block of the one 
or more SSs in the first SS burst. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-7, 9-14, 17-22, 24-28, 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gheorghiu et al. (USP: 2016/0302098) in view of Kusashima  et al. (USP: 2018/0145851).

As per Claim 1 Gheorghiu teaches a method of wireless communication, comprising:
 transmitting, by a first base station (BS), a first synchronization signal (SS) burst including one or more SS blocks in a first SS transmission period of a plurality of SS transmission periods, wherein the first SS transmission period is designated to the first BS (Paragraph 0011, 0029 receiving an indication from the first cell that a subframe timing and measuring each of the two or more cells in the second measurement interval. Examples, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS). Measuring the second cell may include identifying one or more measurement subframes of the second cell comprising a synchronization signal, a reference signal, or both.), wherein a second SS transmission period of the plurality of SS transmission periods is designated to a second BS, and wherein the first SS transmission period and the second SS (Paragraph 0029, 0040, 0114 During these measurement gaps, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS) the UE may perform measurements on the different frequencies by stopping its monitoring on the serving cell and retuning to another frequency during measurement gaps--e.g., periods of time in which the UE 115 may determine that a subframe timing of two or more cells in the second frequency band is synchronized and may measure each of the two or more cells in the second measurement interval.); 
transmitting, by the first BS to a user equipment (UE), a second signal requesting an SS measurement for a first SS block of the one or more SS blocks in the first SS burst based on an interference between at least the first BS and the second BS (Paragraph 0007, 0039-0041, 0102 a measurement configuration on a first cell in a first frequency band, where the measurement configuration may include a first measurement gap for measuring cells in frequency bands different from the first frequency band. After receiving the PSS and SSS, the UE 115 may receive a master information block (MIB), which may be transmitted in the physical broadcast channel (PBCH). CRS may be embedded in 4 to 16 resource elements in each resource block. For example, the base station communication module 1225 may coordinate scheduling for transmissions to UEs 115 for various interference mitigation techniques such as beamforming or joint transmission); 
 receiving, by the first BS from the UE, a first communication in synchronization with the first SS burst, the first communication indicating the SS measurement for the first SS block of the one or more SSs in the first SS burst (Paragraph 0030, 0038-0040, 0067-0069 base station is synchronized with other base station (or cells) operating at the same frequency, then a reduce duration gap (e.g., 1 ms or 2 ms) may be used. UE report the offset to base station. That is, UE may transmit a measurement report to base station and may be transmitted only on resource blocks or (SIB) assigned to those UEs . After receiving the PSS and SSS, the UE  may receive a master information block (MIB). After decoding the MIB, the UE 115 may receive one or more system information blocks (SIBs).The measurement report may include PSS and SSS and 1 or 2 subframes with CRS. In some cases, UE may receive a modified measurement configuration from base station. The modified measurement configuration may include a second measurement gap; and the second measurement interval for measurements in the second frequency band may be based on the timing offset); and 
However, Gheorghiu does not explicitly disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more of the one or more SS blocks.
Kusashima disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more of the one or more SS blocks (Paragraph 0087 a Radio Link Failure (RLF) is detected. In the Secondary cell, even in a case where conditions for the detection of the RLF are in place, the detection of the RLF is not recognized. However, in the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. When the RLF is detected in the Primary Secondary cell, the higher layer of the Primary Secondary cell notifies the higher layer of the Primary cell of that the RLF has been detected..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Kusashima in order to the make the system more efficient . Because the modification let the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. (see Kusashima Paragraph 0087).  

As per Claim 2 Gheorghiu- Kusashima teaches the method of claim 1, wherein the transmitting the first SS burst includes: transmitting, by the first BS, at least one of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), an extended synchronization signal (ESS), a third synchronization signal (TSS), or a physical broadcast channel (PBCH) signal (Paragraph 0029,0030  the inter-frequency measurement gaps have a length determined or configured such that one instance of PSS and SSS and 1 or 2 subframes with CRS are available for measurements (e.g., a 5 ms gap). That is, a measurement gap may have a specified duration that is determined in an effort to increase the likelihood that the UE will be able to receive PSS, SSS, and CRS of other cells during the measurement gap). 

As per Claim 3 Gheorghiu - Kusashima teaches the method of claim 1, further comprising coordinating, by the first BS with the second BS, to determine at least the first SS transmission period and the second SS transmission period based on the interference between at least the first BS and the second BS (Paragraph 0102 The base station communication module may manage communications with other base stations. For example, the base station communication module may coordinate scheduling for transmissions to UEs for various interference mitigation techniques such as beamforming or joint transmission..). 
However, Gheorghiu does not explicitly disclose the interference between
Kusashima disclose the interference between (Paragraph 0252, 0277 the CSI reference resource defined for the channel measurement and the CSI reference resource defined for the interference measurement are defined, a CSI reference resource for calculating the final CSI defined from the CSI reference resource defined for the channel measurement and the CSI reference resource defined for the interference measurement may be defined..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Kusashima in order to the make the system more robust. Because a subframe for which existence of the RS for the interference measurement is specified (see  Kusashima Paragraph 0363).  

As per Claim 4 Gheorghiu - Kusashima teaches the method of claim 1, further comprising: receiving, by the first BS from another UE, a second communication indicating an SS measurement for the first SS burst; and filtering, by the first BS, SS measurement information in the first communication and the second communication based on the interference between at least the first BS and the second BS (Paragraph 0051-0054, 0067 UE may transmit a measurement report to base station based on the measurement configuration. The measurement report may include synchronized with other base station (or cells). First timing configuration 305-a and second timing configuration 310-a may include subframes for transmitting PSS and SSS, which may be designed to repeat every 5 ms (e.g., during subframes 0 and 5)). 
However, Gheorghiu does not explicitly disclose the interference between
Kusashima disclose the interference between (Paragraph 0252, 0277 the CSI reference resource defined for the channel measurement and the CSI reference resource defined for the interference measurement are defined, a CSI reference resource for calculating the final CSI defined from the CSI reference resource defined for the channel measurement and the CSI reference resource defined for the interference measurement may be defined. In a layer direction (spatial direction), the CSI reference resource is defined by the RI and PMI conditioned by the required CQI. In other words, in the layer direction (spatial direction),)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Kusashima in order to the make the system more robust. Because a subframe for which existence of the RS for the interference measurement is specified (see  Kusashima Paragraph 0363).  

As per Claim 5 Gheorghiu- Kusashima  teaches the method of claim 1, further comprising: transmitting, by the first BS to the UE, a third signal requesting an SS measurement of a  (Paragraph 0030-0033, 0046a UE 115 may receive a measurement configuration from a cell of a base station 105 specifying a measurement gap for measuring cells on other frequencies.  That is, a measurement gap may have a specified duration that is determined in an effort to increase the likelihood that the UE will be able to receive PSS, SSS, and CRS of other cells during the measurement gap). 

As per Claim 6 Gheorghiu- Kusashima teaches the method of claim 5, further comprising: receiving, by the first BS from the UE, the SS measurement of the neighboring cell (Paragraph  0045, 0048, 0049 The measurement reporting configuration may include parameters related to which neighbor cells). 

As per Claim 7 Gheorghiu - Kusashima teaches the method of claim 6, wherein the receiving the SS measurement of the neighboring cell includes: receiving, by the first BS from the UE, an SS measurement for a second SS burst transmitted by the second BS in the second SS transmission period (Paragraph 0045 - 0048 A base station may provide a UE with a measurement reporting configuration as part of an RRC configuration. The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE  should measure, criteria for sending measurement reports, intervals for transmission of measurement reports (e.g., measurement gaps), and other related information). 

8. (Canceled).


As per Claim 9 Gheorghiu - Kusashima teaches the method of claim 1, However, Gheorghiu does not explicitly disclose wherein the transmitting the first SS burst includes transmitting the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band  
Kusashima disclose wherein the transmitting the first SS burst includes transmitting the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band (Paragraph 0252, 0277 the CSI reference resource defined for the channel measurement and the CSI reference resource defined for the interference measurement are defined. In a layer direction (spatial direction), the CSI reference resource is defined by the RI and PMI conditioned by the required CQI. In other words, in the layer direction (spatial direction),)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Kusashima in order to the make the system more robust. Because a subframe for which existence of the RS for the interference measurement is specified (see  Kusashima Paragraph 0363).  

As per Claim 10 Gheorghiu teaches a method of wireless communication, comprising:
 receiving, by a user equipment (UE) from a first base station (BS), a first synchronization signal (SS) burst including one or more SS blocks in a first SS transmission period of a plurality of SS transmission periods, wherein the first SS transmission period is designated to the first BS(Paragraph 0011, 0029 receiving an indication from the first cell that a subframe timing and measuring each of the two or more cells in the second measurement interval. Examples, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS). Measuring the second cell may include identifying one or more measurement subframes of the second cell comprising a synchronization signal, a reference signal, or both.), wherein a second SS transmission period of the plurality of SS transmission periods is designated to a second BS, and wherein the first SS transmission period and the second SS transmission period are different (Paragraph 0029, 0040, 0114 During these measurement gaps, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS) the UE may perform measurements on the different frequencies by stopping its monitoring on the serving cell and retuning to another frequency during measurement gaps--e.g., periods of time in which the UE 115 may determine that a subframe timing of two or more cells in the second frequency band is synchronized and may measure each of the two or more cells in the second measurement interval.); 
 (Paragraph 0007, 0039-0041, 0102 a measurement configuration on a first cell in a first frequency band, where the measurement configuration may include a first measurement gap for measuring cells in frequency bands different from the first frequency band. After receiving the PSS and SSS, the UE 115 may receive a master information block (MIB), which may be transmitted in the physical broadcast channel (PBCH). CRS may be embedded in 4 to 16 resource elements in each resource block. For example, the base station communication module 1225 may coordinate scheduling for transmissions to UEs 115 for various interference mitigation techniques such as beamforming or joint transmission); and transmitting, by the UE to the first BS, a first communication in synchronization with the first SS burst, the first communication indicating the SS measurement for the first SS block of the one or more SS blocks in the first SS burst (Paragraph 0030, 0038-0040, 0067-0069 base station is synchronized with other base station (or cells) operating at the same frequency, then a reduce duration gap (e.g., 1 ms or 2 ms) may be used. UE report the offset to base station. That is, UE may transmit a measurement report to base station and may be transmitted only on resource blocks or (SIB) assigned to those UEs . After receiving the PSS and SSS, the UE  may receive a master information block (MIB). After decoding the MIB, the UE 115 may receive one or more system information blocks (SIBs).The measurement report may include PSS and SSS and 1 or 2 subframes with CRS. In some cases, UE may receive a modified measurement configuration from base station. The modified measurement configuration may include a second measurement gap; and the second measurement interval for measurements in the second frequency band may be based on the timing offset),
However, Gheorghiu does not explicitly disclose monitoring, by the UE, one or more of the one or more SS blocks; and identifying, by the UE, a radio link failure based on the monitoring.
Kusashima disclose monitoring, by the UE, one or more of the one or more SS blocks; and identifying, by the UE, a radio link failure based on the monitoring (Paragraph 0087 a Radio Link Failure (RLF) is detected. In the Secondary cell, even in a case where conditions for the detection of the RLF are in place, the detection of the RLF is not recognized. However, in the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. When the RLF is detected in the Primary Secondary cell, the higher layer of the Primary Secondary cell notifies the higher layer of the Primary cell of that the RLF has been detected..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Kusashima in order to the make the system more efficient . Because the modification let the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. (see Kusashima Paragraph 0087).  



As per Claim 11 Gheorghiu - Kusashima teaches the method of claim 10, further comprising receiving, by the UE from the first BS, a second SS burst in a third SS transmission period of the plurality of SS transmission periods, wherein the third SS transmission period is adjacent to the first SS transmission period (Paragraph 0046 – 0048 UE may receive a measurement configuration from a cell of a base station specifying a measurement gap for measuring cells on other frequencies.  The UE may then measure a second cell and determine an offset between the timing of the two cells.  base station 105-a to measure PSS, SSS, CRS, or other signals transmitted by base station 105-b. UE 115-a, base station 105-a and base station may be examples of corresponding devices described with reference to FIG. 1 ). 

As per Claim 12 Gheorghiu - Kusashima teaches the method of claim 10, further comprising: determining, by the UE, the SS measurement for the first SS block of the one or more SS blocks (Paragraph 0102 The base station communication module may manage communications with other base stations. For example, the base station communication module may coordinate scheduling for transmissions to UEs for various interference mitigation techniques such as beamforming or joint transmission..).  

As per Claim 13 Gheorghiu - Kusashima teaches the method of claim 10, further comprising: receiving, by the UE from the first BS, a third signal requesting an SS (Paragraph 0045 - 0048 A base station may provide a UE with a measurement reporting configuration as part of an RRC configuration. The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE  should measure, criteria for sending measurement reports, intervals for transmission of measurement reports (e.g., measurement gaps), and other related information).  

As per Claim 14 Gheorghiu - Kusashima teaches the method of claim 13, further comprising: receiving, by the UE from the second BS, a second SS burst during the second SS transmission period; and determining, by the UE, the SS measurement of the neighboring cell based on the second SS burst   (Paragraph  0045, 0048, 0049 The measurement reporting configuration may include parameters related to which neighbor cells).

15-16 (Canceled).

As per Claim 17 Gheorghiu - Kusashima teaches the method of claim 10, However, Gheorghiu does not explicitly disclose further comprising: receiving, by the UE from the first BS, a third signal requesting the UE to identify a radio link failure.
Kusashima disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure (Paragraph 0087 a Radio Link Failure (RLF) is detected. In the Secondary cell, even in a case where conditions for the detection of the RLF are in place, the detection of the RLF is not recognized. However, in the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. When the RLF is detected in the Primary Secondary cell, the higher layer of the Primary Secondary cell notifies the higher layer of the Primary cell of that the RLF has been detected..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Kusashima in order to the make the system more efficient . Because the modification let the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. (see Kusashima Paragraph 0087 

As per Claim 18 Gheorghiu - Kusashima teaches the method of claim 10, However, Gheorghiu does not explicitly disclose wherein the receiving the first SS burst includes: receiving, by the UE from the first BS, the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band.
 Kusashima disclose wherein the transmitting the first SS burst includes transmitting the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band (Paragraph 0252, 0277 the CSI reference resource defined for the channel measurement and the CSI reference resource defined for the interference measurement are defined. In a layer direction (spatial direction), the CSI reference resource is defined by the RI and PMI conditioned by the required CQI. In other words, in the layer direction (spatial direction),)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Kusashima in order to the make the system more robust. Because a subframe for which existence of the RS for the interference measurement is specified (see  Kusashima Paragraph 0363).  

As per Claim 19  Gheorghiu teaches an apparatus comprising:
 a transmitter configured to:
 transmit a first synchronization signal (SS) burst including one or more SS blocks in a first SS transmission period of a plurality of SS transmission periods, wherein the first SS transmission period is designated to the first BS(Paragraph 0011, 0029 receiving an indication from the first cell that a subframe timing and measuring each of the two or more cells in the second measurement interval. Examples, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS). Measuring the second cell may include identifying one or more measurement subframes of the second cell comprising a synchronization signal, a reference signal, or both.), wherein a second SS transmission period of the plurality of SS transmission periods is designated to a second BS, and wherein the first SS transmission period and the second SS transmission period are different (Paragraph 0029, 0040, 0114 During these measurement gaps, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS) the UE may perform measurements on the different frequencies by stopping its monitoring on the serving cell and retuning to another frequency during measurement gaps--e.g., periods of time in which the UE 115 may determine that a subframe timing of two or more cells in the second frequency band is synchronized and may measure each of the two or more cells in the second measurement interval.); and transmit, to a user equipment (UE), a second signal requesting an SS measurement for a first SS block of the one or more SS blocks in the first SS burst based on an interference between at least the first BS and the second BS(Paragraph 0007, 0039-0041, 0102 a measurement configuration on a first cell in a first frequency band, where the measurement configuration may include a first measurement gap for measuring cells in frequency bands different from the first frequency band. After receiving the PSS and SSS, the UE 115 may receive a master information block (MIB), which may be transmitted in the physical broadcast channel (PBCH). CRS may be embedded in 4 to 16 resource elements in each resource block. For example, the base station communication module 1225 may coordinate scheduling for transmissions to UEs 115 for various interference mitigation techniques such as beamforming or joint transmission);; and a receiver configured to receive, from the UE, a first communication in synchronization with the first SS burst, the first communication indicating the SS measurement for the first SS block of the one or more SS blocks in the first SS burst (Paragraph 0030, 0038-0040, 0067-0069 base station is synchronized with other base station (or cells) operating at the same frequency, then a reduce duration gap (e.g., 1 ms or 2 ms) may be used. UE report the offset to base station. That is, UE may transmit a measurement report to base station and may be transmitted only on resource blocks or (SIB) assigned to those UEs . After receiving the PSS and SSS, the UE  may receive a master information block (MIB). After decoding the MIB, the UE 115 may receive one or more system information blocks (SIBs).The measurement report may include PSS and SSS and 1 or 2 subframes with CRS. In some cases, UE may receive a modified measurement configuration from base station. The modified measurement configuration may include a second measurement gap; and the second measurement interval for measurements in the second frequency band may be based on the timing offset); 
However, Gheorghiu does not explicitly disclose wherein the transmitter is further configured to transmit, to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more of the one or more SS blocks.
Kusashima disclose wherein the transmitter is further configured to transmit, to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more of the one or more SS blocks (Paragraph 0087 a Radio Link Failure (RLF) is detected. In the Secondary cell, even in a case where conditions for the detection of the RLF are in place, the detection of the RLF is not recognized. However, in the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. When the RLF is detected in the Primary Secondary cell, the higher layer of the Primary Secondary cell notifies the higher layer of the Primary cell of that the RLF has been detected..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Kusashima in order to the make the system more efficient . Because the modification let the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. (see Kusashima Paragraph 0087).  

 Gheorghiu - Kusashima teaches the apparatus of claim 19, further comprising a processor configured to coordinate, with the second BS, to determine at least the first SS transmission period and the second SS transmission period based on the interference between at least the first BS and the second BS (Paragraph 0102 The base station communication module may manage communications with other base stations. For example, the base station communication module may coordinate scheduling for transmissions to UEs for various interference mitigation techniques such as beamforming or joint transmission).

As per Claim 21 Gheorghiu - Kusashima teaches the apparatus of claim 19, wherein the receiver is further configured to: receive, from another UE, a second communication indicating an SS measurement for the first SS burst; and further comprising a processor configured to filter SS measurement information in the first communication and the second communication based on the interference between at least the first BS and the second BS (Paragraph 0102 The base station communication module may manage communications with other base stations. For example, the base station communication module may coordinate scheduling for transmissions to UEs for various interference mitigation techniques such as beamforming or joint transmission..).

As per Claim 22 Gheorghiu - Kusashima teaches the apparatus of claim 19, wherein the transmitter is further configured to: transmit, to the UE, a fourth signal requesting an SS measurement of a neighboring cell served by the second BS based on the interference (Paragraph 0102 The base station communication module may manage communications with other base stations. For example, the base station communication module may coordinate scheduling for transmissions to UEs for various interference mitigation techniques such as beamforming or joint transmission..).

23 (Canceled).

As per Claim 24 Gheorghiu - Kusashima teaches the apparatus of claim 19, However, Gheorghiu does not explicitly disclose wherein the transmitter is further configured to transmit the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band. 
Kusashima disclose wherein the transmitting the first SS burst includes transmitting the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is designated for a SS burst transmission by the second BS in at least one of a second, different spatial direction or a second, different frequency band (Paragraph 0252, 0277 the CSI reference resource defined for the channel measurement and the CSI reference resource defined for the interference measurement are defined. In a layer direction (spatial direction), the CSI reference resource is defined by the RI and PMI conditioned by the required CQI. In other words, in the layer direction (spatial direction),)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Kusashima in order to the make the system more robust. Because a subframe for which existence of the RS for the interference measurement is specified (see  Kusashima Paragraph 0363).  

As per Claim 25 Gheorghiu teaches an apparatus comprising: 
a receiver configured to:
 receive, from a first base station (BS), a first synchronization signal (SS) burst including one or more SS blocks in a first SS transmission period of a plurality of SS transmission periods, wherein the first SS transmission period is designated to the first BS (Paragraph 0011, 0029 receiving an indication from the first cell that a subframe timing and measuring each of the two or more cells in the second measurement interval. Examples, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS). Measuring the second cell may include identifying one or more measurement subframes of the second cell comprising a synchronization signal, a reference signal, or both.), wherein a second SS transmission period of the plurality of SS transmission periods is designated to a second BS, and wherein the first SS transmission period and the second SS transmission period are different (Paragraph 0029, 0040, 0114 During these measurement gaps, the UE may receive a primary synchronization signal (PSS), a secondary synchronization signal (SSS) the UE may perform measurements on the different frequencies by stopping its monitoring on the serving cell and retuning to another frequency during measurement gaps--e.g., periods of time in which the UE 115 may determine that a subframe timing of two or more cells in the second frequency band is synchronized and may measure each of the two or more cells in the second measurement interval.);  and 
receive, from the first BS, a second signal requesting an SS measurement for a first SS block of the one or more SS blocks in the first SS burst (Paragraph 0007, 0039-0041, 0102 a measurement configuration on a first cell in a first frequency band, where the measurement configuration may include a first measurement gap for measuring cells in frequency bands different from the first frequency band. After receiving the PSS and SSS, the UE 115 may receive a master information block (MIB), which may be transmitted in the physical broadcast channel (PBCH). CRS may be embedded in 4 to 16 resource elements in each resource block. For example, the base station communication module 1225 may coordinate scheduling for transmissions to UEs 115 for various interference mitigation techniques such as beamforming or joint transmission); and a transmitter configured to: transmit, to the first BS, a first communication in synchronization with the first SS burst, the first communication indicating the SS measurement for the first SS block of the one or more SS blocks in the first SS burst (Paragraph 0030, 0038-0040, 0067-0069 base station is synchronized with other base station (or cells) operating at the same frequency, then a reduce duration gap (e.g., 1 ms or 2 ms) may be used. UE report the offset to base station. That is, UE may transmit a measurement report to base station and may be transmitted only on resource blocks or (SIB) assigned to those UEs . After receiving the PSS and SSS, the UE  may receive a master information block (MIB). After decoding the MIB, the UE 115 may receive one or more system information blocks (SIBs).The measurement report may include PSS and SSS and 1 or 2 subframes with CRS. In some cases, UE may receive a modified measurement configuration from base station. The modified measurement configuration may include a second measurement gap; and the second measurement interval for measurements in the second frequency band may be based on the timing offset); 
However, Gheorghiu does not explicitly disclose and a processor configured to: identify a radio link failure based on a monitoring of one or more of the one or more SS blocks.
Kusashima disclose and a processor configured to: identify a radio link failure based on a monitoring of one or more of the one or more SS blocks (Paragraph 0087 a Radio Link Failure (RLF) is detected. In the Secondary cell, even in a case where conditions for the detection of the RLF are in place, the detection of the RLF is not recognized. However, in the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. When the RLF is detected in the Primary Secondary cell, the higher layer of the Primary Secondary cell notifies the higher layer of the Primary cell of that the RLF has been detected..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Kusashima in order to the make the system more efficient . Because the modification let the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. (see Kusashima Paragraph 0087).  


As per Claim 26 Gheorghiu - Kusashima teaches the apparatus of claim 25, wherein the receiver is further configured to receive, from the first BS, a second SS burst in a third SS transmission period of the plurality of SS transmission periods, and wherein the third SS transmission period is adjacent to the first SS transmission period. (Paragraph 0046 – 0048 UE may receive a measurement configuration from a cell of a base station specifying a measurement gap for measuring cells on other frequencies.  The UE may then measure a second cell and determine an offset between the timing of the two cells.  base station 105-a to measure PSS, SSS, CRS, or other signals transmitted by base station 105-b. UE 115-a, base station 105-a and base station may be examples of corresponding devices described with reference to FIG. 1 ).

As per Claim 27 Gheorghiu - Kusashima teaches the apparatus of claim 25, wherein the processor is further configured to determine the SS measurement for the first SS block of the one or more SS blocks in the first SS burst  (Paragraph 0038-0041 receiving the PSS and SSS, the UE 115 may receive a master information block (MIB), which may be transmitted in the physical broadcast channel (PBCH). The MIB may contain system bandwidth information, a system frame number (SFN), and a physical hybrid automatic repeat request (HARD) indicator channel (PHICH) configuration. After decoding the MIB, the UE 115 may receive one or more system information blocks (SIBs) ).

 Gheorghiu - Kusashima teaches the apparatus of claim 25, wherein: the receiver is further configured to receive, from the first BS, a third signal requesting an SS measurement of a neighboring cell served by the second BS; and the transmitter is further configured to transmit, to the first BS, a second communication indicating the SS measurement of the neighboring cell  (Paragraph  0045, 0048, 0049 The measurement reporting configuration may include parameters related to which neighbor cells).

29 (Canceled).  

As per Claim 30 Gheorghiu - Kusashima teaches the apparatus of claim 25, wherein the receiver is further configured to receive the first SS burst in at least one of a first spatial direction or a first frequency band, and wherein the second SS transmission period is (Paragraph 0003,  0006 measuring cells in frequency bands different from the first frequency band, measuring a second cell in the second frequency band during a first measurement interval Examples of such multiple-access systems include code division multiple access (CDMA) systems, time division multiple access (TDMA) systems, frequency division multiple access (FDMA) systems, and orthogonal frequency division multiple access (OFDMA) systems, (e.g., a Long Term Evolution (LTE) system). )


As per Claim 31 Gheorghiu - Kusashima teaches the method of claim 1, wherein the transmitting the third signal comprises transmitting an indication of a particular SS block of the one or more SS blocks for the monitoring (Paragraph 0029 to maintain connectivity and to facilitate UE mobility, the UE may sometimes switch to different frequencies to monitor channel quality. For example a secondary synchronization signal (SSS), and cell-specific reference (CRS) signals of other cells to allow the UE to discover those cell discovery and conduct signal strength measurements (e.g., reference signal received power (RSRP) or other measures). 

As per Claim 32 Gheorghiu - Kusashima teaches the method of claim 10, further comprising: receiving, by the UE from the first BS, a third signal requesting the UE to identify the radio link failure (Paragraph 0030, 0043, This gap in monitoring of the serving cell may result in a loss in throughput to the UE. In some cases, however, the measurements of other cells could be done in just 1 or 2 subframes, and thus would not necessitate a 5 ms measurement gap. ).
Gheorghiu does not explicitly disclose wherein the receiver is further configured to receive, from the first BS, a third signal requesting the apparatus to identify the radio link failure  
Kusashima disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more SS blocks during a subset of the plurality of SS transmission periods designated to the first BS (Paragraph 0087 a Radio Link Failure (RLF) is detected. In the Secondary cell, even in a case where conditions for the detection of the RLF are in place, the detection of the RLF is not recognized. However, in the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. When the RLF is detected in the Primary Secondary cell, the higher layer of the Primary Secondary cell notifies the higher layer of the Primary cell of that the RLF has been detected..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Kusashima in order to the make the system more efficient . Because the modification let the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. (see Kusashima Paragraph 0087).  


 Gheorghiu - Kusashima teaches the method of claim 32, wherein the receiving the third signal comprises receiving an indication of a particular SS block of the one or more SS blocks for the monitoring (Paragraph 0029 to maintain connectivity and to facilitate UE mobility, the UE may sometimes switch to different frequencies to monitor channel quality. For example a secondary synchronization signal (SSS), and cell-specific reference (CRS) signals of other cells to allow the UE to discover those cell discovery and conduct signal strength measurements (e.g., reference signal received power (RSRP) or other measures). 

As per Claim 34 Gheorghiu - Kusashima teaches the apparatus of claim 19, wherein the third signal comprises an indication of a particular SS block of the one or more SS blocks for the monitoring (Paragraph 0029 to maintain connectivity and to facilitate UE mobility, the UE may sometimes switch to different frequencies to monitor channel quality. For example a secondary synchronization signal (SSS), and cell-specific reference (CRS) signals of other cells to allow the UE to discover those cell discovery and conduct signal strength measurements (e.g., reference signal received power (RSRP) or other measures). ).

As per Claim 35 Gheorghiu - Kusashima teaches the apparatus of claim 25, wherein the receiver is further configured to receive, from the first BS, a third signal requesting the apparatus to identify the radio link failure  (Paragraph 0030, 0043, This gap in monitoring of the serving cell may result in a loss in throughput to the UE. In some cases, however, the measurements of other cells could be done in just 1 or 2 subframes, and thus would not necessitate a 5 ms measurement gap. ).
Gheorghiu does not explicitly disclose wherein the receiver is further configured to receive, from the first BS, a third signal requesting the apparatus to identify the radio link failure  
Kusashima disclose transmitting, by the first BS to the UE, a third signal requesting the UE to identify a radio link failure based on monitoring one or more SS blocks during a subset of the plurality of SS transmission periods designated to the first BS (Paragraph 0087 a Radio Link Failure (RLF) is detected. In the Secondary cell, even in a case where conditions for the detection of the RLF are in place, the detection of the RLF is not recognized. However, in the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. When the RLF is detected in the Primary Secondary cell, the higher layer of the Primary Secondary cell notifies the higher layer of the Primary cell of that the RLF has been detected..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gheorghiu with the teachings of Kusashima in order to the make the system more efficient . Because the modification let the Primary Secondary cell, the RLF is detected in a case where the conditions are in place. (see Kusashima Paragraph 0087).  


Response to Argument(s)

Applicant's argument(s) filed on August 16, 2021 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 10 and 11 the Applicant argues in substance that: 

(A)  “The Office acknowledges that Gheorghiu fails to teach the features of amended claim 1 (previously recited in claim 8). (See Non-Final Office Action, p. 24). Instead, the Office relies on paragraph 87 of Kusashima in rejecting this feature. (Non-Final Office Action, p. 24). But Kusashima does not teach the feature as alleged. The cited paragraph in Kusashima states that “[i]n the Primary cell, a Radio Link Failure (RLF) is detected.” (Kusashima {| [0087]). The cited paragraph makes no mention of a transmission of a request to a UE, nor does it discuss a UE in relation to the RLF detection. As such, Kusashima fails to teach “transmitting ... a third signal requesting the UE to identify a radio link failure based on monitoring one or more of the one or more SS blocks” (emphasis added)”

• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. Examiner appreciates applicant’s representative’s explanation but applicant’s representative’s should understand that examiner never relied upon Gheorghiu for Radio Link Failure (RLF). Examiner has explicitly brought in Kusashima to remedy the deficiencies of Gheorghiu. Gheorghiu explicitly stated how the control unit  instructs the uplink control information generation unit to generate an HARQ-ACK (DTX (not transmitted yet), ACK (detection succeeded), or NACK (detection failed)) and map the resultant to a downlink subframe based on the determination result of whether the transport block is correctly detected. The terminal device performs these processes on the downlink subframe of each of multiple cells. Kusashima  states that the reservation signal is detected is a case that a received power of the Resource Element where the reservation signal is allocated exceeds a threshold (might have link failure) for deciding whether the reservation signal is detected, for example if the signal quality is poor or the the poor carrier to interference conditions on the channels exchanged between UE and NB (i.e. base station)  will cause the link failure. The case that the reservation signal is not detected is a case that a received power of the Resource Element where the reservation signal is allocated falls below the threshold for deciding whether the reservation signal is detected, Example from Kusashima: (Paragraph 0326 The case that the CSI-RS is not detected is a case that a received power of the Resource Element (CSI-RS resource) where the CSI-RS associated with the CSI process is allocated falls below the threshold for deciding whether the CSI-RS is detected, for example. The Resource Element where the CSI-RS is allocated is defined based on configuration information (CSI-RS-Config) of the CSI-RS configured by the higher layer..) .

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.
Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468